UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1988



DAWIT MENGISTU,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-354-358)


Submitted:   May 26, 2004                  Decided:   June 16, 2004


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dawit Mengistu, Petitioner Pro Se. Allen Warren Hausman, Daniel
Eric Goldman, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dawit   Mengistu,   a   native   and   citizen     of   Ethiopia,

petitions for review of a final order of the Board of Immigration

Appeals (Board) affirming without opinion the Immigration Judge’s

denial of his motion to reopen removal proceedings.                We have

reviewed the administrative record and find no abuse of discretion

in the refusal to grant the motion to reopen.         See Stewart v. INS,

181 F.3d 587, 595 (4th Cir. 1999); 8 U.S.C. § 1229a(c)(1) (2000).

          Accordingly,   we   deny   the   petition    for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED